     Case 3:20-cv-00812-SDD-EWD                                                        Document 1-1                               12/02/20 Page 1 of 3
     EAST BATON ROUGE PARISH                 p .RQRfidn
 ,    Filed,May 27, 2020 2:51 PM
                                                    25
         Deputy Clerk of Court
E-file Received May 27, 2Q20 11:46 AM




                  LOUELLA TRUSCLAIR                                                                     DOCKET NO:                                           SEC:
                                                                                                                                                                             25
                                                                                                        19th JUDICIAL DISTRICT COURT
                  VERSUS
                                                                                                       PARISH OF EAST BATON ROUGE
                 WAL-MART LOUISIANA, LLC AND
                 WALMART, INC.                                                                         STATE OF LOUISIANA



                 FILED:                                                                              DATE:


                                                                      PETITION FOR DAMAGES

                          NOW INTO COURT, through undersigned counsel, comes LOUELLA TRUSCLAIR,


                 a resident of the full age of majority of the Parish of East Baton Rouge, State of Louisiana, who

                 respectfully represents:


                                                                                               I.


                          Made defendants herein are:

                            I,     WAL-MART LOUISIANA, LLC, a foreign limited liability company authorized to
                                 do and doing business in the State of Louisiana, with its agent for service of process
                                 being CT Corporation System, 3867 Plaza Tower Drive, Baton Rouge, Louisiana
                                 70816; and


                          2.     WALMART, INC., a foreign corporation authorized to do and doing business in the
                                 Stale of Louisiana, with its agent for Service of Process being CT Corporation System,
                                 3867 Plaza Tower Drive, Baton Rouge, Louisiana 70816.                                                                              .


                                                                                              2.


                          On July 28,               2019,       LOUELLA                TRUSCLAIR, was                       a customer of the Wal-Mart

                 Supercenter Store #                839      located at 9350 Cortana Place, Baton Rouge,                                           Louisiana 70815


                 ("hereinafter referred to sometimes as the "store").


                                                                                              3.


                          LOUELLA TRUSCLAIR was walking down an aisle in the children's clothing

                department in the store.


                                                                                              4,


                         Unbeknownst to LOUELLA TRUSCLAIR, there was a plastic clothes hanger on the

                floor in the aisle where she was walking.


                                                                                              5


                          LOUELLA TRUSCLAIR stepped onto the clothes hanger in the aisle.


                                                                                             6.


                          LOUELLA TRUSCLAIR slipped when she stepped onto the clothes hanger.




                                                                                                                                                                                       EXHIBIT
                                                                                                                                                                        &
                                                                                                                                                                        3
                                                                                                                                                                        x>
                                                                                                                                                                        3
                                                                                                                                                                                       A
       Certified True and
mm                                                                               East Baton Rouge Parish
                                                                                                                                                                Generated Dale:    .
          Correct Copy
Si    CertID: 2020060100378                                                       Deputy Clerk of Court
                                                                                                                                                               6/1/2020 10:16 AM



                                   Alteration and subsequent ra-llllng o I this oertHlad copy may violate la, R.S. 14:132, 133, and/or RPC Rulo 3.1(a)(3),
Case 3:20-cv-00812-SDD-EWD                                                Document 1-1                              12/02/20 Page 2 of 3




                                                                                  7.


                   LGUELLA TRUSCLAIR fell lo the ground after slipping on the clothes hanger.


                                                                                  8.


                   LOUELLA TRUSCLAIR was injured as a result of the fall.


                                                                                  9.


                   The presence of the clothes hanger on the floor in the aisle of the store presented an


          unreasonable risk of harm to patrons, such as LOUELLA TRUSCLAIR, and was a hazardous


          condition.


                                                                                 10.


                   The defendants knew, or in the exercise of reasonable care, should have known, that there


          was a clothes hanger on the floor in the aisle of the store.


                                                                                 11.


                   The risk of harm lo its patrons, such as LOUELLA TRUSCLAIR, due to the clothes


          hanger on the floor in the aisle of the store was reasonably foreseeable lo the defendants,


                                                                                 12.


                   This incident and the resulting injuries sustained by the plaintiff were caused by the fault


          and negligence of defendants, WAL-MART LOUISIANA, LLC and/or WALMART, INC.,


          in the following non-exclusive respects:


                   a.      By failing to maintain the premises in a safe condition;


                   b.       By failing to warn plaintiff of the unsafe condition;


                   c.       By failing to inspect the area and/or to remove such hazards;                                         ,


                   d.       By failing to prevent plaintiff from entering into what defendants knew or should
                            have known was an unsafe area;


                   e,      By failing to remove the clothes hanger from the floor;


                   f.      By failing to follow store policies, procedures, and guidelines;


                   &•      By failing to exercise reasonable care in light of its knowledge of the hazardous
                           condition that caused the damages alleged herein; and


                   h.      Such olher omissions and acts of negligence which may be proven at trial of this
                           matter, all of which were in contravention of the exercise of reasonable care,
                           prudence, and the laws of the State of Louisiana, which are specially pleaded as if
                           and as though copied in extenso.


                                                                                13,


                   As a result of the fall, plaintiff, LOUELLA TRUSCLAIR, has sustained, and will

          continue lo sustain into the future, the following non-exclusive elements of damages:




                                                                                    he,
 Certified True and
                                                                                                                                                Generated Date:
   Correct Copy                                                      East Baton Rouge Parish
                                                                                                                                               6/1(2020 10:16 AM
                                                                      Deputy Clerk of Court
CertID: 2020060100378


                        Alteration and subsequent reeling of this certified copy may violate La. R.S. 11:132, 133, and/or RPC Rule 3.3(aH3).
 Case 3:20-cv-00812-SDD-EWD                                                       Document 1-1                               12/02/20 Page 3 of 3




                        a.        Physical pain and suffering (past, present and future);


                        b.        Mental anguish (past, present and future);


                        c.        Loss of enjoyment of life (past, present and future);


                        d-        Disfigurement and disability;


                        e,        Medical Expenses (past, present and future);


                        f.        Lost Wages/Earnings (past, present and future);


                        g-        Loss of earning capacity;


                        h.        Other elements of damages developed during discovery and/or demonstrated


                                  with particularity at the trial of this matter.


                                                                                        14.


                        Plaintiff, LOUELLA TRUSCLAIR, was free from fault and did not cause and/or

               contribute to her fall.


                        WHEREFORE, plaintiff, LOUELLA TRUSCLAIR, prays that defendants be duly


               served and cited to appear and answer this Petition, and after the expiration of all legal delays and

               due proceedings are had, that there be judgment rendered herein in favor of plaintiff, LOUELLA

               TRUSCLAIR, and against defendants, WAL-MART LOUISIANA, LLC and WALMART,

               INC., jointly and in soliclo , for such damages as are reasonable in the premises, together with

               legal interest from the date of judicial demand, until paid, plus all costs of these proceedings, and


               such equitable relief to which plaintiff may be entitled.



                                                                                        BY ATTORNEYS:

                                                                                        DUDLEY DEBOSIER, APLC



                                                                                        andrh^jTre WOU)iS
                                                                                                                       -d?3£-             (#32223)
                                                                                         1075 Government Street
                                                                                        Baton Rouge, Louisiana 70802
                                                                                        Telephone: (225) 239-7249
                                                                                        Facsimile: (225) 239-7299
                                                                                        Attorneys for Plaintiff


               PLEASE SERVE:

               WALMART, INC.
               Through its Agent for Service of Process:
               CT Corporation System
               3867 Plaza Tower Drive,
               Baton Rouge, Louisiana 70816

               WAL-MART LOUISIANA, LLC
               Through its Agent for Service of Process:
               CT Corporation System
               3867 Plaza Tower Drive,
               Baton Rouge, Louisiana 70816




                                                                                   J
     Certified True and                                                                                                                                   Generated Oate:
Mm     Correct Copy                                                         East Baton Rouge Parish
                                                                                                                                                         8/1/2020 10:16 AM
 1 CertlD:   2020060100378
                                                                             Deputy CierK of Court


                              Alteration and subsequent re-flllng of this certified copy may violate La. R.S. 14:132, 1 33, and/or RPC Rule 3.3(a)(3).
